Exhibit Provident Announces December Cash Distribution News Release 22-09 December 11, 2009 All values are in Canadian dollars and conversions of natural gas volumes to barrels of oil equivalent (boe) are at 6:1 unless otherwise indicated. CALGARY, ALBERTA - Provident Energy Trust (Provident) (TSX-PVE.UN; NYSE-PVX) today announced that its December cash distribution of $0.06 per unit is payable on January 15, 2010 and will be paid to unitholders of record on December 22, 2009. The ex-distribution date will be December 18, 2009. The Trust’s current annualized cash distribution rate is $0.72 per trust unit. Based on the current annualized cash distribution rate and the TSX closing price on December 10, 2009 of $6.89, Provident’s yield is approximately 10 percent. For unitholders receiving their distribution in U.S. funds, the December 2009 cash distribution will be approximately US$0.06 per unit based on an exchange rate of 0.9507. The actual U.S. dollar distribution will depend on the Canadian/U.S. dollar exchange rate on the payment date and will be subject to applicable withholding taxes. Provident Energy Trust is a Calgary-based, open-ended energy income trust that owns and manages an oil and gas production business and a natural gas liquids midstream services and marketing business. Provident’s energy portfolio is located in some of the most stable and predictable producing regions in Western Canada.
